                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

        Thomas David Hughes,           )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               5:20-cv-00067-MR
                                       )
                 vs.                   )
                                       )
              FNU Fox                  )
          Christopher Ward,            )
            Defendants.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 1, 2021 Order.

                                               March 1, 2021




         Case 5:20-cv-00067-MR Document 34 Filed 03/01/21 Page 1 of 1
